EXHIBIT 10.2

RECEIVABLES SALE AGREEMENT

DATED AS OF AUGUST 31, 2007

BETWEEN

[                    ],

AS ORIGINATOR,

AND

[                    ],

AS BUYER

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE ARTICLE I AMOUNTS AND TERMS OF THE CONTRIBUTIONS AND PURCHASES   
2

Section 1.1

   Contributions    2

Section 1.2

   Facility    3

Section 1.3

   Making Purchases    3

Section 1.4

   Intention of the Parties    4

Section 1.5

   Purchase Price Credit Adjustments    5

Section 1.6

   Payments and Computations, Etc.    6

Section 1.7

   License of Software    6 ARTICLE II REPRESENTATIONS AND WARRANTIES    7

Section 2.1

   Representations and Warranties    7

(a)

   Existence and Power    7

(b)

   Power and Authority; Due Authorization, Execution and Delivery    7

(c)

   No Conflict    7

(d)

   Governmental Authorization    7

(e)

   Actions, Suits    8

(f)

   Binding Effect    8

(g)

   Accuracy of Information    8

(h)

   Use of Proceeds    8

(i)

   Good Title    8

(j)

   Perfection    8

(k)

   Places of Business and Locations of Records    9

(l)

   Collection Procedures    9

(m)

   Material Adverse Effect    9

(n)

   Names    9

(o)

   Ownership of Buyer    10

(p)

   Not an Investment Company    10

(q)

   Compliance with Law    10

(r)

   Compliance with Credit and Collection Policy    10

(s)

   Enforceability of Contracts    10

(t)

   Accounting    11

(u)

   Receivables    11

(v)

   Priority    11

 

ii



--------------------------------------------------------------------------------

ARTICLE III CONDITIONS OF PURCHASE

   11

Section 3.1

   Conditions Precedent to Initial Purchase    11

Section 3.2

   Conditions Precedent to Subsequent Purchases    11 ARTICLE IV COVENANTS    12

Section 4.1

   Affirmative Covenants of Originators    12

(a)

   Financial Reporting    12

(i)

  

Annual Reporting

   12

(ii)

  

Quarterly Reporting

   12

(iii)

  

Compliance Certificate

   12

(iv)

  

Shareholders Statements and Reports

   13

(v)

  

Management Letters

   13

(b)

   Other Notices and Information    13

(i)

  

Reportable Events

   13

(ii)

  

Change in Credit and Collection Policy

   13

(iii)

  

Verification of Account Sweeps

   14

(iv)

  

Other Information

   14

(v)

  

Termination Events or Unmatured Termination Events

   14

(vi)

  

Downgrade of Parent

   14

(vii)

  

Material Adverse Effect

   14

(c)

   Compliance with Laws and Preservation of Existence    14

(d)

   Audits    14

(e)

   Keeping and Marking of Records and Books    15

(f)

   Compliance with Contracts and Credit and Collection Policy    15

(g)

   Maintenance of Ownership and Perfection    15

(h)

   Lenders’ Reliance    16

(i)

   Collections    16

(j)

   Taxes    17

Section 4.2

   Negative Covenants of Originators    17

(a)

   Name Change, Offices and Records    17

(b)

   Change in Payment Instructions to Obligors or Sweep Instructions    17

(c)

   Modifications to Contracts and Credit and Collection Policy    17

(d)

   Sales, Liens    18

(e)

   Accounting for Purchase    18 ARTICLE V TERMINATION EVENTS    18

Section 5.1

   Termination Events    18

Section 5.2

   Remedies    19 ARTICLE VI INDEMNIFICATION    20

Section 6.1

   Indemnities by Originators    20

Section 6.2

   Other Costs and Expenses    22

 

iii



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS

   23

Section 7.1

   Waivers and Amendments    23

Section 7.2

   Notices    23

Section 7.3

   Protection of Ownership Interests of Buyer    24

Section 7.4

   Confidentiality    25

Section 7.5

   Bankruptcy Petition    25

Section 7.6

   Limitation of Liability    26

Section 7.7

   CHOICE OF LAW    26

Section 7.8

   CONSENT TO JURISDICTION    26

Section 7.9

   WAIVER OF JURY TRIAL    27

Section 7.10

   Integration; Binding Effect; Survival of Terms    27

Section 7.11

   Counterparts; Severability; Section References    28

EXHIBITS AND SCHEDULES

 

Exhibit I    -    Definitions Exhibit II    -    Principal Place of Business;
Locations of Records; Other Names Exhibit III    -    Lock-Boxes; Collection
Accounts; Collection Banks Exhibit IV    -    Form of Compliance Certificate
Exhibit V    -    Form of Subordinated Note Exhibit VI    -    Form of Purchase
Report Schedule 1    -    Originator’s Jurisdiction of Organization,
Organizational ID Number and FEIN Schedule 2    -    List of Documents to Be
Delivered to Buyer Prior to the Purchases

 

iv



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

THIS RECEIVABLES SALE AGREEMENT, dated as of August 31, 2007, is by and between:

(a) [                    ], a [                    ] (the “Originator”), and

(b) [                    ], a Delaware limited liability company (“Buyer”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I hereto.

PRELIMINARY STATEMENTS

The Originator now owns, and from time to time hereafter will own, Gift Shop
Receipts, Private Receivables and Government Receivables.

The Originator wishes to sell and assign (and/or contribute and assign) to
Buyer, and Buyer wishes to purchase from the Originator, (i) all of the
Originator’s right, title and interest in and to its Gift Shop Receipts,
(ii) all of the Originator’s right, title and interest in and to its Private
Receivables, together with the Related Security and Collections with respect
thereto, and (iii) Participation Interests in all of the Originator’s right,
title and interest in and to its Government Receivables, together with the
Related Security and Collections with respect thereto.

The Originator and Buyer intend the transactions contemplated hereby to be true
sales or absolute contributions to Buyer by the Originator of the Transferred
Assets, providing Buyer with the full risks and benefits of ownership of the
Transferred Assets, and neither the Originator nor Buyer intends these
transactions to be, or for any purpose to be characterized as, loans from Buyer
to the Originator.

Buyer plans to finance its purchase of Gift Shop Receipts, Private Receivables
and Participation Interests in part by borrowing pursuant to that certain Credit
and Security Agreement dated as of August 31, 2007 (as amended, restated,
replaced and/or otherwise modified from time to time in accordance with the
terms thereof, the “Credit and Security Agreement”) among Buyer and certain of
its Affiliates, as joint and several borrowers, Parent, as Performance
Guarantor, UHS of Delaware, Inc., as initial Servicer, Variable Funding Capital
Company LLC and Three Pillars Funding LLC, as conduit lenders (collectively, the
“Conduits”), SunTrust Bank and Wachovia Bank, National Association (“Wachovia”),
as liquidity lenders, (collectively, the “Liquidity Banks”), SunTrust Robinson
Humphrey, Inc. (“STRH”) as a co-agent, and Wachovia Bank, National Association,
as a co-agent and as administrative agent (in such latter capacity, the
“Administrative Agent”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

AMOUNTS AND TERMS OF THE CONTRIBUTIONS AND PURCHASES

Section 1.1 Contributions.

(a) On or before the date hereof, the Originator will contribute to the Buyer’s
capital: (i) Private Receivables having an approximate aggregate book value of
$[                    ] (the “Initial Contributed Receivables”) together with
all Related Security and Collections associated therewith, (ii) Participation
Interests in Government Receivables having an approximate aggregate book value
of $[                    ] (the “Initial Contributed Participation Interests”),
together with all Related Security and Collections associated therewith,
(iii) Gift Shop Receipts in the amount of $[                    ] (the “Initial
Contributed Gift Shop Receipts”), and the Buyer will accept such contributions.

(b) From time to time hereafter, the Originator may in its sole discretion
contribute to the Buyer’s capital: (i) additional Private Receivables identified
by the Originator (together with the Initial Contributed Receivables,
“Contributed Receivables”), together with all Related Security and Collections
associated therewith, (ii) Participation Interests in Government Receivables
identified by the Originator (together with the Initial Contributed
Participation Interests, “Contributed Participation Interests”), (iii) Gift Shop
Receipts identified by the Originator (together with the Initial Contributed
Gift Shop Receipts, the “Contributed Gift Shop Receipts”), and the Buyer will
accept such contributions.

 

2



--------------------------------------------------------------------------------

Section 1.2 Facility. On the terms and conditions hereinafter set forth and
without recourse to the Originator (except to the extent specifically provided
herein), the Originator shall sell to the Buyer: (i) all of its right, title and
interest in, under and to all Private Receivables (other than Contributed
Receivables) and the Related Security and Collections associated therewith,
(ii) all of its right, title and interest in and to all Gift Shop Receipts
originated by it from time to time (other than Contributed Gift Shop Receipts),
and (iii) Participation Interests in all Government Receivables (other than
Contributed Participation Interests) originated by it from time to time, and the
Buyer shall purchase from the Originator all such Private Receivables and Gift
Shop Receipts and all such Participation Interests of the Originator from time
to time, in each case during the period from the date hereof to and including
the Facility Termination Date (as defined in the Credit and Security Agreement).

Section 1.3 Making Purchases.

(a) Initial Purchase. The Originator shall give the Buyer at least one Business
Day’s notice of its request for the initial Purchase, which request shall
specify the date of such Purchase (which shall be the date hereof) and the
proposed Purchase Price for such Purchase. On the date of such Purchase, the
Buyer shall, upon satisfaction of the applicable conditions set forth in Article
III, pay the Purchase Price for such Purchase in the manner provided in
Section 1.3(d). Effective upon such payment, the Originator hereby sells,
conveys, transfers and assigns to the Buyer (i) all Private Receivables
originated by it and in existence on the date hereof (other than Initial
Contributed Receivables), (ii) all Gift Shop Receipts originated by it and in
existence on the date hereof (other than Initial Contributed Gift Shop Receipts)
and (iii) Participation Interests in all Government Receivables originated by it
in existence on the date hereof (other than Initial Contributed Participation
Interests).

(b) Subsequent Purchases. On each Business Day following the initial Purchase,
unless either party shall notify the other party to the contrary, the Originator
shall sell to the Buyer and the Buyer shall purchase from the Originator, upon
satisfaction of the applicable conditions set forth in Article III: (i) all
Private Receivables and Gift Shop Receipts originated by the Originator, and
(ii) Participation Interests in all Government Receivables originated by the
Originator, in each case which have not previously been sold to the Buyer. The
Buyer shall pay the Purchase Price for such Purchase in the manner provided in
Section 1.3(d). Effective on each Purchase Date, the Originator hereby sells,
conveys, transfers and assigns to the Buyer (i) all Private Receivables
originated by it and not previously sold or contributed to the Buyer, (ii) all
Gift Shop Receipts originated by it and not previously sold or contributed to
the Buyer, and (iii) all Participation Interests in all Government Receivables
originated by it and not previously sold or contributed to the Buyer.

 

3



--------------------------------------------------------------------------------

(c) Special Provisions Relating to Sales and Contributions of Participation
Interests. Following each sale or contribution of a Participation Interest in a
Government Receivable, the Originator hereby agrees to hold such Government
Receivable and any Related Security, Collections and proceeds with respect
thereto for the benefit of the Buyer; provided that the Originator shall take no
action in contravention of any law, rule or regulation applicable to such
Government Receivable. It is understood and agreed that sales and contributions
of Participation Interests in Government Receivables shall not include any right
to collect the proceeds of any Government Receivable directly from the
applicable Governmental Entity, except insofar as a court of competent
jurisdiction shall order such Governmental Entity to make such payments directly
to the Buyer or its assigns.

(d) Payment of Purchase Price. The Purchase Price for the initial Purchase shall
be paid on the Purchase Date therefor, and the Purchase Price for each
subsequent Purchase shall be paid on the next Settlement Date after the Purchase
Date therefor, in each case, by means of any one or a combination of the
following: (i) a credit from the Buyer to the Originator on the books and
records of the Parent in an amount not to exceed the lesser of the Purchase
Price and the cash then available to the Buyer, or (ii) a Subordinated Loan in a
principal amount equal to the Deferred Purchase Price (if any) payable to the
Originator. The allocation of the Purchase Price as among such methods of
payment shall be subject in each instance to the approval of the Buyer and the
Originator; provided, however, that the aggregate outstanding principal balance
of all Subordinated Loans may not be increased to the extent that, after giving
effect to such increase, the Tangible Net Worth of Buyer would be less than the
Required Capital Amount. The obligations of the Buyer in respect of the
Subordinated Loans shall be evidenced by a Subordinated Note payable to the
Originator.

(e) Ownership of Transferred Assets. On each Purchase Date, after giving effect
to the Purchase and any contributions on such date, the Buyer shall own all
Transferred Assets in existence as of such date. The Purchase or contribution of
any Private Receivable or Participation Interest shall include all Related
Security and Collections with respect to such Private Receivable or
Participation Interest.

(f) Purchase Reports. On or before each Monthly Reporting Date, the Originator
shall (or shall require the Servicer to) deliver to Buyer a report in
substantially the form of Exhibit VI hereto (each such report being herein
called a “Purchase Report”) with respect to the Transferred Assets sold or
contributed by the Originator to Buyer during the Settlement Period then most
recently ended.

Section 1.4 Intention of the Parties. The Originator and the Buyer intend that
the transfer of each Gift Shop Receipt, Purchased Receivable and Participation
Interest hereunder from the Originator to the Buyer be treated as a sale or
outright capital contribution of

 

4



--------------------------------------------------------------------------------

all of the Originator’s right, title and interest in, to and under such Gift
Shop Receipt, Purchased Receivable and Participation Interest (as the case may
be) and that, immediately after giving effect to the transfer, the Originator
will have no further interest (legal or equitable) in any Gift Shop Receipt,
Purchased Receivable or Participation Interest. Except for the Purchase Price
Credits owed by the Originator pursuant to Section 1.5, the sale and
contribution of Transferred Assets hereunder by the Originator shall be made
without recourse to the Originator; provided, however, that (i) the Originator
shall be liable to Buyer for all representations, warranties, covenants and
indemnities made by the Originator pursuant to the terms of the Transaction
Documents to which the Originator is a party, and (ii) such sale or contribution
does not constitute and is not intended to result in an assumption by Buyer or
any assignee thereof of any obligation of the Originator or any other Person
arising in connection with such Transferred Assets, the related Contracts and/or
other Related Security or any other obligations of the Originator. The
Originator and the Buyer shall record each Purchase as a sale, contribution or
purchase, as the case may be, on its books and records, and reflect each
Purchase in its financial statements and tax returns as a sale, contribution or
purchase, as the case may be. The parties intend that the Purchase Price with
respect to each Transferred Asset shall constitute reasonably equivalent value
in consideration therefor, and that no transfer hereunder may be voidable under
any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended. In the event that, contrary to the mutual intent of the Originator and
the Buyer, any Purchase of Gift Shop Receipts, Purchased Receivables and/or
Participation Interests hereunder is not characterized as a sale or contribution
but rather as a collateral transfer for security (or the transactions
contemplated hereby are characterized as a financing transaction), such Purchase
shall be deemed to be a secured financing, secured by a security interest in all
of the Originator’s right, title and interest, now or hereafter existing and
hereafter arising in, to and under (x) all Gift Shop Receipts, (y) all Private
Receivables and the associated Related Security and Collections, and (z) all
Government Receivables and the associated Related Security and Collections. In
furtherance of the foregoing, the Originator hereby grants to the Buyer a
security interest in all of the Originator’s right, title and interest now or
hereafter existing in, to and under the Transferred Assets and the Government
Receivables to secure the repayment of all amounts due and owing by the
Originator to the Buyer hereunder with accrued interest thereon, if applicable,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent and all proceeds thereof (such amounts, the “Secured
Obligations”).

Section 1.5 Purchase Price Credit Adjustments. If on any day the Outstanding
Balance of a Purchased Receivable or a Purchased Participation Interest
purchased from the Originator is:

(a) reduced as a result of any discount or adjustment by the Originator (other
than as a result the insolvency, bankruptcy, creditworthiness or financial
inability to pay of the applicable Obligor); or

(b) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction),

 

5



--------------------------------------------------------------------------------

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable to the Originator
hereunder equal to the Outstanding Balance of such Purchased Receivable or a
Purchased Participation Interest, as the case may be (calculated before giving
effect to the applicable reduction or cancellation) or such lesser amount by
which the Outstanding Balance has been reduced. If such Purchase Price Credit
exceeds the Original Balance of the Transferred Assets originated by the
Originator on any day, the Originator shall pay the remaining amount of such
Purchase Price Credit in cash immediately, provided that if the Termination Date
has not occurred, the Originator shall be allowed to deduct the remaining amount
of such Purchase Price Credit from any indebtedness owed to it under the
Subordinated Note.

Section 1.6 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be credited in accordance with the terms hereof to the
account of the Originator designated from time to time by the Originator or as
otherwise directed by the Originator. In the event that any payment owed by any
Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Rate in respect thereof until paid in full; provided, however, that such
Default Rate shall not at any time exceed the maximum rate permitted by
applicable law. All computations of interest payable hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.

Section 1.7 License of Software.

(a) To the extent that any software used by the Originator to account for the
Transferred Assets originated by it is non-transferable, the Originator hereby
grants to each of Buyer and the Servicer an irrevocable, non-exclusive license
to use, without royalty or payment of any kind, all such software used by the
Originator to account for such Transferred Assets, to the extent necessary to
administer such Transferred Assets, whether such software is owned by the
Originator or is owned by others and used by the Originator under license
agreements with respect thereto; provided that should the consent of any
licensor of such software be required for the grant of the license described
herein to be effective, such grant will be conditioned upon such consent, and
Originator hereby agrees that upon the request of Buyer (or Buyer’s assignee),
the Originator will use its reasonable efforts to obtain the consent of such
third-party licensor. If any software used by the Originator to account for the
Transferred Assets originated by it prohibits the Originator from granting the
license to use described herein, or if, after reasonable efforts, consent of any
licensor of such software for the grant of the license described herein is not
obtained, there shall be no transfer of such software hereunder or any grant by
the Originator of the license to use described herein. The license granted
hereby shall be irrevocable until the collection or write-off of all Purchased
Receivables or Purchased Participations hereunder.

 

6



--------------------------------------------------------------------------------

(b) The Originator (i) shall take such action requested by Buyer (or Buyer’s
assignee), from time to time hereafter, that may be necessary or appropriate to
ensure that Buyer and its assigns have an enforceable ownership interest in the
Records relating to the Transferred Assets purchased from the Originator
hereunder, and (ii) shall use its reasonable efforts to ensure that Buyer and
the Servicer each has an enforceable right (whether by license or sublicense or
otherwise) to use all of the computer software used to account for such
Transferred Assets and/or to recreate such Records.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties. The Originator hereby represents and
warrants to Buyer and Buyer’s assigns, on the date hereof and on each date that
any Private Receivable, Participation Interest or Gift Shop Receipt is
originated by the Originator on or after the date hereof, that:

(a) Existence and Power. The Originator is a corporation, limited liability
company or limited partnership duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization specified on
Schedule 1 to this Agreement, and is duly qualified to do business, and is in
good standing, in every jurisdiction where the nature of its business requires
it to be so qualified, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by the Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder are within its organizational powers and
authority and have been duly authorized by all necessary organizational action
on its part. This Agreement and each other Transaction Document to which the
Originator is a party has been duly executed and delivered by the Originator.

(c) No Conflict. The execution and delivery by the Originator of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not result in the creation or
imposition of any Lien on assets of such Person, or contravene or violate
(i) its Organizational Documents, (ii) any law, rule or regulation applicable to
it, (iii) any restrictions under any agreement, contract or instrument to which
it is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property (except as created under the Transaction Documents) except, in any
case, where such contravention or violation could not reasonably be expected to
have a Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements naming the Originator, as a debtor or seller, as required hereunder,
no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by the Originator of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

 

7



--------------------------------------------------------------------------------

(e) Actions, Suits. Except as set forth in the Parent’s periodic reports and
reports on Form 8-K filed with the Securities and Exchange Commission prior to
the date hereof, there are no actions, suits or proceedings pending, or to the
best knowledge of the Originator, threatened, against or affecting the
Originator, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.

(f) Binding Effect. Each of the Transaction Documents to which the Originator is
a party constitutes the legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(g) Accuracy of Information. All information heretofore furnished by the
Originator or any of its Affiliates to Buyer (or its assigns) for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Person or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, taken as a whole, not
misleading.

(h) Use of Proceeds. No portion of any Purchase Price payment hereunder will be
used (i) for a purpose that violates, or would be inconsistent with, any law,
rule or regulation applicable to the Originator or (ii) to acquire any security
in any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to each Purchase hereunder and upon the
creation of each Receivable originated by the Originator after the Initial
Cut-Off Date, the Originator has good and marketable title to the Transferred
Assets free and clear of any Lien.

(j) Perfection. This Agreement, together with the filing of the financing
statements and assignments contemplated hereby, is effective to transfer to
Buyer (and Buyer shall acquire from the Originator, directly or indirectly):
(i) legal and equitable title to with the right to sell and encumber each
Transferred Asset originated by the Originator, whether now existing or
hereafter arising, together with the Collections with respect thereto, and
(ii) all of the Originator’s right, title and interest in the Related Security
associated with each such Transferred Asset, in each case, free and clear of any
Lien, except as created by the Transaction Documents. Unless Buyer (or its
assigns) have caused the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in

 

8



--------------------------------------------------------------------------------

order to perfect the ownership interest in the Transferred Assets granted to the
Buyer hereunder, the Originator has caused or will have caused, within ten days,
the filing of such financing statements. In the event that, contrary to the
mutual intent of the Originator and the Buyer, any Purchase of Transferred
Assets hereunder is not characterized as a sale or contribution but rather as a
collateral transfer for security (or the transactions contemplated hereby are
characterized as a financing transaction), this Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Transferred Assets in favor of the Buyer, which security interest is (or, in the
case of Gift Shop Receipts, will be upon the daily sweep from a Local Deposit
Account to the Concentration Account) prior to all other security interests, and
enforceable as such as against creditors of and purchasers from the Originator.

(k) Places of Business and Locations of Records. The principal place of business
of the Originator and the offices where it keeps all of its Records are located
at the addresses listed on Exhibit II or such other locations of which Buyer has
been notified in accordance with Section 4.2(a) in jurisdictions where all
action required by Section 4.2(a) has been taken and completed. The Originator’s
Federal Employer Identification Number and Organizational Identification Number
are correctly set forth on Schedule 1.

(l) Collection Procedures. The conditions and requirements set forth in
Section 4.1(i) have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of the Originator at each Collection Bank and the post
office box number of each Lock-Box, are listed on Exhibit III. The full amount
of available funds in each of the Local Deposit Accounts is swept daily into the
Concentration Account pursuant to standing sweep instructions that remain in
full force and effect (in the case of Local Deposit Accounts maintained at Bank
of America) or pursuant to daily ACH instructions (in the case of all other
Local Deposit Accounts). All payments on the Government Receivables originated
by the Originator are paid either into one of the Originator’s Local Deposit
Accounts or directly into the Concentration Account, and payment of the
Originator’s Government Receivables directly into the Concentration Account does
not conflict with any rules or regulations applicable to such Government
Receivables. The Originator has not granted any Person, other than Buyer (and
its assigns) dominion and control of any Lock-Box or any Local Deposit Account,
or the right to take dominion and control of any such Lock-Box or Local Deposit
Account at a future time or upon the occurrence of a future event. The
Originator (or the Servicer on its behalf) has the ability to identify, within
one Business Day, any amounts deposited into any of its Local Deposit Accounts
that do not represent payments on account of Transferred Assets.

(m) Material Adverse Effect. Except as set forth in the Parent’s periodic
reports and reports on Form 8-K filed with the Securities and Exchange
Commission from time to time prior to the date hereof, since December 31, 2006,
no event has occurred that would have a Material Adverse Effect on the
Originator.

 

9



--------------------------------------------------------------------------------

(n) Names. The name in which the Originator has executed this Agreement is
identical to the name of the Originator as indicated on the public record of its
state of organization which shows the Originator to have been organized. In the
five (5) years prior to the date of this Agreement, the Originator has not used
any names, trade names or assumed names other than the name in which it has
executed this Agreement and as listed on Exhibit II.

(o) Ownership of Buyer. Parent owns, directly or indirectly, 100% of the issued
and outstanding Equity Interests of the Originator and Buyer other than
(i) District Hospital Partners, L.P., (ii) Valley Health System LLC,
(iii) Summerlin Hospital Medical Center LLC, and (iv) Laredo Regional Medical
Center L.P., in each of which Parent owns, directly or indirectly, a majority
interest. Such Equity Interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Buyer or the Originator.

(p) Not an Investment Company. The Originator is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(q) Compliance with Law. The Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect on the
Originator. Each Receivable originated by the Originator, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect on the Originator. The sale or contribution of Private
Receivables and Participation Interests pursuant to this Agreement does not
violate Medicare, Medicaid, TRICARE, The Federal Assignment of Claims Act or any
applicable state’s assignment of claims act, or any rule or regulation
promulgated pursuant to the foregoing.

(r) Compliance with Credit and Collection Policy. The Originator has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable originated by it and with regard to each Contract with respect to
such Receivable, and has not made any material change to such Credit and
Collection Policy, except such material change as to which Buyer (and its
assigns) have been notified in accordance with Section 4.1(a)(vii).

(s) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

10



--------------------------------------------------------------------------------

(t) Accounting. The manner in which the Originator accounts for the transactions
contemplated by this Agreement in its financial statements does not jeopardize
the characterization of the transactions contemplated herein as being true sales
or outright capital contributions.

(u) Receivables. The Receivables constitute “accounts” within the meaning of the
applicable UCC.

(v) Priority. Other than the security interest granted to the Buyer pursuant to
this Agreement, the Originator has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Transferred Assets. The
Originator has not authorized the filing of and is not aware of any financing
statements against The Originator that include a description of collateral
covering the Transferred Assets other than any financing statement relating to
the security interest granted to the Buyer hereunder or that has been
terminated. The Originator is not aware of any judgment or tax lien filings
against The Originator.

ARTICLE III

CONDITIONS OF PURCHASE

Section 3.1 Conditions Precedent to Initial Purchase. The initial Purchase from
the Originator under this Agreement is subject to the conditions precedent that
(a) Buyer shall have been capitalized with cash and/or Receivables in an amount
equal to the Required Capital Amount, (b) Buyer shall have received those
documents listed on Schedule 2 and (c) all of the conditions to the initial
advance under the Credit and Security Agreement shall have been satisfied on or
before the closing date thereof or waived in accordance with the terms thereof.

Section 3.2 Conditions Precedent to Subsequent Purchases. Each subsequent
Purchase from the Originator under this Agreement shall be subject to the
further conditions precedent that: (a) a Termination Event shall not have
occurred with respect to the Originator; (b) Buyer (or its assigns) shall have
received such other approvals, opinions or documents as it may reasonably
request, and (c) on the applicable Purchase Date, the following statements shall
be true (and acceptance of the proceeds of any payment for such Transferred
Asset shall be deemed a representation and warranty by the Originator that such
statements are then true):

(i) the representations and warranties set forth in Article II are true and
correct on and as of the applicable Purchase Date as though made on and as of
such date; and

(ii) no event has occurred and is continuing or will result from the
contemplated Purchase that will constitute a Termination Event or an Unmatured
Termination Event.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Transferred Asset originated by the Originator (whether by payment
of cash or through an increase in the amounts owing the Originator under the
Subordinated Note), title to such Transferred Asset (and, in the case of a
Purchased Receivable or Purchased Participation Interest, title to the Related
Security and Collections with respect thereto) shall vest in Buyer, whether or
not the conditions precedent to Buyer’s obligation to pay for such Transferred
Asset were in fact satisfied.

ARTICLE IV

COVENANTS

Section 4.1 Affirmative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms:

(a) Financial Reporting. The Originator agrees that it will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and will furnish to Buyer (and its
assigns):

(i) Annual Reporting. Within 90 days after the close of each of its fiscal
years, the annual audited report for that fiscal year for the Parent and its
Subsidiaries, containing a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Parent and its Subsidiaries for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year (which financial statements shall be reported on by the Parent’s
independent certified public accountants, such report to state that such
financial statements fairly present in all material respects the consolidated
financial condition and results of operation of the Parent and its Subsidiaries
in accordance with GAAP and to be without any material qualifications or
exceptions).

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its fiscal years, the quarterly unaudited
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such fiscal quarter and the related unaudited consolidated statements of income
and cash flows (together with all footnotes thereto) of the Parent and its
Subsidiaries for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Parent’s previous fiscal
year, accompanied by a certificate, dated the date of furnishing, signed by a
Financial Officer of the Parent to the effect that such financial statements
accurately present in all material respects the consolidated financial condition
of the Parent and its Subsidiaries and that such financial statements have been
prepared in accordance with GAAP consistently applied (subject to year end
adjustments).

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by a Financial Officer of Parent and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

 

12



--------------------------------------------------------------------------------

(iv) Shareholders Statements and Reports. Promptly upon the filing thereof or
otherwise becoming available, copies of all financial statements, annual,
quarterly and special reports, proxy statements and notices sent or made
available generally by Parent to its public security holders, of all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any of them with any securities exchange or with the Securities and Exchange
Commission, and of all press releases and other statements made available
generally to the public containing material developments in the business or
financial condition of Parent and its Subsidiaries.

(v) Management Letters. Promptly upon receipt thereof, copies of all comment
letters submitted by Parent’s independent accountants to management in
connection with their annual audit.

(b) Other Notices and Information. The Originator will deliver to Buyer and its
assigns:

(i) Reportable Events. As soon as possible, if and when any member of the ERISA
Group (A) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (B) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (C) receives notice from the PBGC under Title
IV of ERISA of an intent to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Plan, a copy of such notice; (D) applies for a waiver of the minimum funding
standard under Section 412 of the Tax, a copy of such application; (E) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (F) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (G) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer or the chief accounting officer of
the Parent setting forth details as to such occurrence and action, if any, which
the Parent or applicable member of the ERISA Group is required or proposes to
take.

(ii) Change in Credit and Collection Policy. At least five (5) days prior to the
effectiveness of any material change in or material amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice (A) indicating such proposed change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to materially adversely
affect the collectibility of the Receivables or decrease the credit quality of
any newly created Receivables, requesting Buyer’s (or its assignee’s) consent
thereto.

 

13



--------------------------------------------------------------------------------

(iii) Verification of Account Sweeps. Biannually in connection with Parent’s
annual audit procedures and promptly at such other time or times as Buyer may
reasonably request, written verification from Collection Banks maintaining
Lock-Boxes and/or Local Deposit Accounts that standing instructions remain in
full force and effect to sweep the available funds therein on each Business Day
into the Concentration Account.

(iv) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Transferred Assets originated by
the Originator or the condition or operations, financial or otherwise, of the
Originator as Buyer (or its assigns) may from time to time reasonably request in
order to protect the interests of Buyer (and its assigns) under or as
contemplated by this Agreement.

(v) Termination Events or Unmatured Termination Events. The occurrence of each
Termination Event and each Unmatured Termination Event, by a statement of a
Financial Officer of the Originator.

(vi) Downgrade of Parent. Promptly after the occurrence thereof, any downgrade
in the rating of any rated Debt of Parent by S&P or by Moody’s, setting forth
the Debt affected and the nature of such change.

(vii) Material Adverse Effect. Promptly upon learning thereof, the occurrence of
any event or condition that has had, or could reasonably be expected to have, a
Material Adverse Effect.

(c) Compliance with Laws and Preservation of Existence. The Originator will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect on the Originator. The Originator will preserve and
maintain its legal existence, rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign entity in each jurisdiction where its business is
conducted, except where the failure to so qualify or remain in good standing
could not reasonably be expected to have a Material Adverse Effect on the
Originator.

(d) Audits. The Originator will furnish to Buyer (or its assigns) from time to
time such information with respect to it and the Transferred Assets sold by it
as Buyer (or its assigns) may reasonably request; provided that, except in
accordance with Section 14.14 of the Credit and Security Agreement and
applicable law, Originators will not be required to furnish information that
would constitute Protected Health Information as that term is defined in
regulations implementing the Health Insurance Portability and Accountability Act
(HIPAA). The Originator will, from time to time during regular business hours as
requested by Buyer (or its assigns), upon reasonable notice and at the sole cost
of the Originator, permit Buyer (or its

 

14



--------------------------------------------------------------------------------

assigns) or their respective agents or representatives, (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of the Originator relating to the Transferred Assets and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of the Originator for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to the
Originator’s financial condition or the Transferred Assets and the Related
Security or the Originator’s performance under any of the Transaction Documents
or the Originator’s performance under the Contracts and, in each case, with any
of the officers or employees of the Originator having knowledge of such matters
(each of the foregoing examinations and visits, a “Review”). The Buyer
anticipates one Review annually, with the ability to conduct additional Reviews
based upon a change in circumstance.

(e) Keeping and Marking of Records and Books.

(i) The Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Transferred Assets in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Transferred Assets (including, without limitation, records adequate to permit
the immediate identification of each new Transferred Asset and all Collections
of and adjustments to each existing Transferred Asset). The Originator will give
Buyer (or its assigns) notice of any material change in the administrative and
operating procedures referred to in the previous sentence.

(ii) The Originator will (A) on or prior to the date hereof, mark its books and
records relating to the Transferred Assets with a legend, acceptable to Buyer
(or its assigns), describing Buyer’s ownership interests in the Transferred
Assets and further describing the interest of the Administrative Agent (on
behalf of the Lenders) under the Credit and Security Agreement and (B) upon the
request of Buyer (or its assigns) after the occurrence of a Termination Event,
deliver to Buyer (or its assigns) all Contracts (including, without limitation,
all multiple originals of any such Contract) relating to such Transferred
Assets.

(f) Compliance with Contracts and Credit and Collection Policy. The Originator
will timely and fully (i) perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables originated by it, and (ii) comply in all respects with the Credit
and Collection Policy in regard to each such Receivable and the related
Contract.

(g) Maintenance of Ownership and Perfection. The Originator, as applicable, will
take all necessary action to establish and maintain, irrevocably in Buyer,

 

15



--------------------------------------------------------------------------------

perfected legal and equitable title to (A) the Private Receivables, Gift Shop
Receipts and Participation Interests originated by the Originator and the
associated Collections and (B) all of the Originator’s right, title and interest
in the Related Security associated with the Private Receivables and
Participation Interests originated by the Originator, in each case, free and
clear of any Liens other than Liens in favor of Buyer (and its assigns)
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Buyer’s interest in such Transferred
Assets and such other action to perfect, protect or more fully evidence the
interest of Buyer as Buyer (or its assigns) may reasonably request).

(h) Lenders’ Reliance. The Originator acknowledges that the Administrative Agent
and the Lenders are entering into the transactions contemplated by the Credit
and Security Agreement in reliance upon Buyer’s identity as a legal entity that
is separate from the Originator and any Affiliates thereof. Therefore, from and
after the date of execution and delivery of this Agreement, the Originator will
take all reasonable steps including, without limitation, all steps that Buyer or
any assignee of Buyer may from time to time reasonably request to maintain
Buyer’s identity as a separate legal entity and to make it manifest to third
parties that Buyer is an entity with assets and liabilities distinct from those
of the Originator and any Affiliates thereof and not a division of the
Originator or any such Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the
Originator (i) will not hold itself out to third parties as liable for the debts
of Buyer nor purport to own any of the Transferred Assets and other assets
acquired by Buyer, (ii) will take all other actions necessary on its part to
ensure that Buyer is at all times in compliance with the “separateness
covenants” set forth in Section 7.1(i) of the Credit and Security Agreement and
(iii) will cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between the Originator and
Buyer on an arm’s-length basis and in a manner consistent with the procedures
set forth in U.S. Treasury Regulations §§1.1502-33(d) and 1.1552-1.

(i) Collections. The Originator will cause (1) all Gift Shop Receipts to be
deposited daily into a Local Deposit Account, (2) the full amount of all
available funds in all Local Deposit Accounts which receive Collections to be
swept or transferred via ACH daily into the Concentration Account, and (3) all
Lock-Boxes to be related either to the Concentration Account or to a Local
Deposit Account from which all available funds are swept or otherwise
transferred daily into the Concentration Account. In the event any payments
relating to Transferred Assets are remitted directly to the Originator or any
Affiliate of the Originator, the Originator will remit (or will cause all such
payments to be remitted) directly to the Concentration Account or the New Sweep
Account within one (1) Business Day following receipt thereof and, at all times
prior to such remittance, the Originator will itself hold or, if applicable,
will cause such payments to be held in trust for the exclusive benefit of Buyer
and its assigns. The Originator will not grant the right to take dominion and
control of any Lock-Box or Local Deposit Account at a future time or upon the
occurrence of a future event to any Person, except to Buyer (or its assigns) as
contemplated by this Agreement.

 

16



--------------------------------------------------------------------------------

(j) Taxes. The Originator will file all tax returns and reports required by law
to be filed by it and promptly pay all taxes and governmental charges at any
time owing, except any such taxes which are not yet delinquent or are being
contested in good faith by appropriate and timely proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. The Originator will pay when due any and all present and future stamp,
documentary, and other similar taxes and governmental charges payable in
connection with the Transferred Assets originated by it, and hold Buyer and its
assigns harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes and governmental charges.

Section 4.2 Negative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, the Originator hereby
covenants that:

(a) Name Change, Offices and Records. The Originator will not change its
(i) state of organization, (ii) name, (iii) identity or structure (within the
meaning of Article 9 of any applicable enactment of the UCC) or relocate any
office where Records are kept unless it shall have: (i) given Buyer (and its
assignee) at least thirty (30) days’ prior written notice thereof and
(ii) delivered to the Buyer (or its assignee) all financing statements,
instruments and other documents requested by the Buyer (or its assignee) in
connection with such change or relocation.

(b) Change in Payment Instructions to Obligors or Sweep Instructions. The
Originator will not terminate or change the standing instructions providing for
the daily sweep of available amounts on deposit in the Local Deposit Accounts
into the Concentration Account. The Originator will not open any new Local
Deposit Account unless (i) it shall have delivered not less than 5 Business
Days’ notice of its intention to do so to Buyer (and its assignee), and
(ii) simultaneously with the opening of such account, it shall have instructed
the applicable Collection Bank to sweep the available funds deposited into such
Local Deposit Account each day into the Concentration Account. The Originator
will not change the instructions to any Governmental Entity obligated on any
Government Receivable to make payments thereon either directly to the
Concentration Account or to a Lock-Box or Local Deposit Account that sweeps
daily into the Concentration Account. The Originator will not authorize any
Person to make payments or deposits into any Lock-Box or Collection Account
other than Collections in respect to Transferred Assets. Buyer acknowledges that
payments not for Transferred Assets, including payments in respect of Lease
Receivables, may from time to time be deposited by mistake into a Local Deposit
Account, and agrees that such deposits will not violate this covenant so long as
they are immaterial in relation to the average monthly receipts in such Local
Deposit Account and are free and clear of any Lien.

(c) Modifications to Contracts and Credit and Collection Policy. The Originator
will not make any change to the Credit and Collection Policy that could
reasonably be expected to adversely affect the collectibility of the Receivables
originated by it or decrease the credit quality of any of its newly created
Receivables. The Originator will not extend, amend or otherwise modify the terms
of any Receivable or any Contract related thereto other than in accordance with
the Credit and Collection Policy.

 

17



--------------------------------------------------------------------------------

(d) Sales, Liens. The Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Lien upon (including, without limitation, the
filing of any financing statement) or with respect to, any Transferred Asset, or
upon or with respect to any Contract under which any Receivable arises, or any
Lock-Box or Collection Account, or assign any right to receive income with
respect thereto (other than, in each case, the creation of the interests therein
in favor of Buyer provided for herein), and the Originator will defend the
right, title and interest of Buyer in, to and under any of the foregoing
property, against all claims of third parties claiming through or under the
Originator.

(e) Accounting for Purchase. The Originator will not, and will not permit any
Affiliate to, financially account (whether in financial statements or otherwise)
for the transactions contemplated hereby in any manner other than the sale or
outright capital contribution by the Originator to Buyer of the Transferred
Assets originated by the Originator and the associated Related Security or in
any other respect account for or treat the transactions contemplated hereby in
any manner other than as a sale or contribution of such Transferred Assets and
Related Security by the Originator to Buyer except to the extent that such
transactions are not recognized on account of consolidated financial reporting
in accordance with generally accepted accounting principles.

ARTICLE V

TERMINATION EVENTS

Section 5.1 Termination Events. The occurrence of any one or more of the
following events with respect to the Originator shall constitute a Termination
Event with respect to the Originator:

(a) The Originator shall fail to make any payment or deposit required hereunder
when due and such failure shall continue for two (2) Business Days.

(b) The Originator shall fail to observe or perform any covenant or agreement
contained in Section 4.1(b)(v) or 4.2.

(c) The Originator shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in Sections 5.1(a) and
(b)), and such failure shall remain unremedied for 30 days after the earlier of
(i) an Executive Officer of any of the Originator obtaining knowledge thereof,
or (ii) written notice thereof shall have been given to the Originator by Buyer
or any of its assigns.

(d) Any representation, warranty, certification or statement made by the
Originator in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made.

 

18



--------------------------------------------------------------------------------

(e) A Change of Control shall occur with respect to the Originator.

(f) The Parent or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing.

(g) An involuntary case or other proceeding shall be commenced against the
Parent or any of its Subsidiaries seeking liquidation, reorganization or other
relief with respect to it or its debts an involuntary case or other proceeding
shall be commenced against the Parent or any of its Subsidiaries seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Parent or
any Subsidiary under the federal bankruptcy laws as now or hereafter in effect.

(h) Any Transaction Document ceases to be in full force and effect or the
validity or enforceability thereof is disaffirmed by or on behalf of the
Originator or any Subsidiary, or at any time it is or becomes unlawful for the
Originator or any Subsidiary to perform or comply with its obligations under any
Transaction Document, or the obligations of the Originator or any Subsidiary
under any Transaction Document are not or cease to be legal, valid and binding
on the Originator or any Subsidiary.

(i) There shall have occurred any event (including but not limited to any
material adverse finding in connection with the certification of the Originator
as a provider under Medicare or Medicaid) which has or could reasonably be
expected to have a Material Adverse Effect.

Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event with respect to the Originator, Buyer may take any of the
following actions: (i) declare the Termination Date to have occurred with
respect to the Originator, whereupon the Termination Date shall forthwith occur,
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by the Originator; provided, however, that upon the occurrence
of a Termination Event described in Section 5.1(f) with respect to the
Originator, or of an actual or deemed entry of an order for relief with respect
to the Originator under the Bankruptcy Code, the Termination Date shall
automatically occur, without demand, protest or

 

19



--------------------------------------------------------------------------------

any notice of any kind, all of which are hereby expressly waived by the
Originator and (ii) to the fullest extent permitted by applicable law, declare
that the Default Rate shall accrue with respect to any amounts then due and
owing by the Originator to Buyer. The aforementioned rights and remedies shall
be without limitation and shall be in addition to all other rights and remedies
of Buyer and its assigns otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative to the extent
permitted by applicable law.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnities by Originators. Without limiting any other rights that
Buyer may have hereunder or under applicable law, the Originator hereby agrees
to indemnify (and pay upon demand to) Buyer and its assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of Buyer or any such assign) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by Buyer of an
interest in the Transferred Assets originated by the Originator, excluding,
however:

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Transferred Assets originated by the Originator that are uncollectible on
account of the insolvency, bankruptcy or lack of creditworthiness of the related
Obligor; or

(c) taxes imposed on or measured by such Indemnified Party’s net income, and
franchise taxes and branch profit taxes imposed on it, by the jurisdiction under
the laws of which such Indemnified Party is organized or any political
subdivision thereof, and taxes imposed on or measured by such Indemnified
Party’s net income, and franchise taxes and branch profit taxes imposed on it,
by the jurisdiction in which such Indemnified Party’s principal executive office
is located or any political subdivision thereof;

 

20



--------------------------------------------------------------------------------

provided, however, that nothing contained in this sentence shall limit the
liability of the Originator or limit the recourse of Buyer to the Originator for
amounts otherwise specifically provided to be paid by the Originator under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, but subject in each case to clauses (a), (b) and (c) above, the
Originator shall indemnify Buyer for Indemnified Amounts relating to or
resulting from:

(i) any representation or warranty made by the Originator (or any officers of
the Originator) under or in connection with any Purchase Report, this Agreement,
any other Transaction Document or any other information or report delivered by
the Originator pursuant hereto or thereto for which Buyer has not received a
Purchase Price Credit that shall have been false or incorrect when made or
deemed made;

(ii) the failure by the Originator to comply with any applicable law, rule or
regulation with respect to any Transferred Asset or any Contract related
thereto; the nonconformity of any Transferred Asset or Contract included therein
with any such applicable law, rule or regulation or any failure of the
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract; or the failure of the account designated by the
Originator as the Concentration Account to comply with any law, rule or
regulation applicable to so-called “Chain Home Office” accounts under Medicare
and Medicaid regulations;

(iii) any failure of the Originator to satisfy any condition precedent set forth
in Article III or to perform its duties, covenants or other obligations in
accordance with the provisions of this Agreement or any other Transaction
Document;

(iv) any products liability, personal injury or damage suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Transferred Asset;

(v) any dispute, claim, offset or defense (other than a defense related to the
financial condition, or discharge in bankruptcy, of the Obligor) of the Obligor
to the payment of any Transferred Asset (including, without limitation, a
defense based on such Transferred Asset or the related Contract not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Transferred Asset or the furnishing or
failure to furnish such merchandise or services;

(vi) the commingling of Collections of Transferred Assets at any time with other
funds, including, without limitation, receipts for leased space or equipment;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the Originator’s use of the proceeds of the Purchase from it hereunder,
the ownership of the Transferred Assets originated by the Originator or any
other investigation, litigation or proceeding relating to the Originator in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;

 

21



--------------------------------------------------------------------------------

(viii) any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Transferred Assets
originated by the Originator and the associated Collections, and all of the
Originator’s right, title and interest in the Related Security associated with
such Transferred Assets, in each case, free and clear of any Lien;

(ix) the failure to have filed or delivered to Buyer (or to its assigns for
filing), or any delay in such filing or delivery of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Transferred Asset
originated by the Originator, whether at the time of the Purchase from the
Originator hereunder or at any subsequent time;

(x) any action or omission by the Originator which reduces or impairs the rights
of Buyer with respect to any Receivable or the value of any such Receivable;

(xi) any attempt by any Person to void the Purchase from the Originator
hereunder under statutory provisions or common law or equitable action; and

(xii) the failure of any Receivable reflected as an Eligible Receivable on any
Purchase Report prepared by the Originator to be an Eligible Receivable at the
time acquired by Buyer.

Notwithstanding the foregoing, (i) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectibility or payment of
the Transferred Assets conveyed hereunder; and (ii) nothing in the Section 6.1
shall require the Originator to indemnify any Indemnified Party for Receivables
that are not collected, not paid or otherwise uncollectible on account of the
insolvency, bankruptcy, creditworthiness or financial inability to pay of the
applicable Obligor.

Section 6.2 Other Costs and Expenses. The Originator shall pay to Buyer on
demand all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder. The
Originator shall pay to Buyer on demand any and all costs and expenses of Buyer,
if any, including reasonable counsel fees and expenses actually incurred in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following a
Termination Event.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Waivers and Amendments.

(a) No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by the Originator and Buyer. Any material
amendment, supplement, modification or waiver, including, without limitation,
any amendment to or waiver of a breach of Section 2.1(j), (u) or (v), will
require satisfaction of the Rating Agency Condition (as defined in the Credit
and Security Agreement).

Section 7.2 Notices. All communications and notices provided for hereunder shall
be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the Buyer at its address
or telecopy number set forth on the signature pages hereof and to the Obligors
at the respective addresses set forth on Exhibit II, with a copy to Fulbright &
Jaworski, L.L.P., 666 Fifth Avenue, New York, NY 10103, attention Warren J.
Nimetz, Esq., or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (a) if given by
telecopy, upon the receipt thereof, (b) if given by mail, five (5) Business Days
after the time such communication is deposited in the mail with first class
postage prepaid or (c) if given by any other means, when received at the address
specified in this Section 7.2.

 

23



--------------------------------------------------------------------------------

Section 7.3 Protection of Ownership Interests of Buyer.

(a) The Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns)
reasonably may request, to perfect, protect or more fully evidence the interest
of Buyer (or its assigns) hereunder, or to enable Buyer (or its assigns) to
exercise and enforce their rights and remedies hereunder. At any time, Buyer (or
its assigns) may, at the Originator’s sole cost and expense, direct the
Originator to notify the Obligors of Transferred Assets of the ownership
interests of Buyer under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Transferred Assets be made
directly to Buyer or its designee.

(b) If the Originator fails to perform any of its obligations hereunder, Buyer
(or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by the Originator as
provided in Section 6.2. The Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(ies)-in-fact,
to act on behalf of the Originator (i) to execute, if required, on behalf of the
Originator as debtor and to file financing statements necessary or desirable in
Buyer’s (or its assigns’) sole discretion to perfect and to maintain the
perfection and priority of the interest of Buyer in the Transferred Assets
originated by the Originator and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Transferred Assets as a financing statement in such offices as Buyer (or its
assigns) in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of Buyer’s interests in such Transferred
Assets. This appointment is coupled with an interest and is irrevocable. If the
Originator fails to perform any of its obligations hereunder: (A) the Originator
hereby authorizes Buyer (or its assigns) to file financing statements and other
filing or recording documents with respect to the Transferred Assets and Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the signature or other authorization of the
Originator, in such form and in such offices as Buyer (or any of its assigns)
reasonably determines appropriate to perfect or maintain the perfection of the
ownership or security interests of Buyer (or its assigns) hereunder, (B) the
Originator acknowledges and agrees that it is not authorized to, and will not,
file financing statements or other filing or recording documents with respect to
the Transferred Assets or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Buyer (or its assigns), consenting to the form and
substance of such filing or recording document, and (C) the Originator approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
Buyer’s assigns in connection with the perfection of the ownership or security
interests in favor of Buyer or the Buyer’s assigns.

 

24



--------------------------------------------------------------------------------

Section 7.4 Confidentiality.

(a) The Originator and Buyer shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Administrative
Agent and the Conduits and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that the Parent and the Originator and their
respective officers and employees may disclose such information to the external
accountants, attorneys and other advisors of the Parent and the Originator and
as required by any applicable law or order of any judicial or administrative
proceeding.

(b) The Originator hereby consents to the disclosure of any nonpublic
information with respect to it, other than patient information the disclosure of
which is prohibited by applicable law, (i) to Buyer, the Agents, the Liquidity
Banks or the Conduits by each other, (ii) to any prospective or actual assignee
or participant of any of the Persons described in clause (i), (iii) to any
rating agency, (iv) to any Commercial Paper dealer for or provider of a surety,
guaranty or credit or liquidity enhancement to a Conduit or any entity organized
for the purpose of purchasing, or making loans secured by financial assets for
which Wachovia, STRH or any of their respective Affiliates acts as the
administrator, and (v) to any officers, directors, employees, outside
accountants, advisors and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information and except in
the case of any rating agency, expressly agrees or is otherwise under a
professional duty to maintain the disclosed information in confidence. In
addition, the Lenders and the Administrative Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law).

Section 7.5 Bankruptcy Petition.

(a) The Originator and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of a Conduit, it will not institute against, or join any
other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

(b) The Originator covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding obligations of Buyer
under the Credit and Security Agreement, it will not institute against, or join
any other Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

25



--------------------------------------------------------------------------------

Section 7.6 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Originator, Buyer, or
Buyer’s assignees, no claim may be made by any such Person (or its Affiliates,
directors, officers, employees, attorneys or agents) against any such other
Person (or its Affiliates, directors, officers, employees, attorneys or agents)
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each of the parties hereto, on
behalf of itself and its Affiliates, directors, officers, employees, attorneys,
agents, successors and assigns, hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 7.7 CHOICE OF LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE PURCHASER’S OWNERSHIP OF OR SECURITY
INTEREST IN THE TRANSFERRED ASSETS ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

Section 7.8 CONSENT TO JURISDICTION. EACH OF THE PARTIES HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PARTY PURSUANT TO THIS AGREEMENT, AND SUCH PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST THE ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE ORIGINATOR AGAINST BUYER (OR ITS
ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY THE ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT
ONLY IN A COURT IN THE STATE OF NEW YORK.

 

26



--------------------------------------------------------------------------------

Section 7.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY THE
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

Section 7.10 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the
Originator, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of the Originator. Without limiting the foregoing, the Originator
acknowledges that Buyer has assigned its rights, remedies, powers and privileges
hereunder to the Administrative Agent, and that the Administrative Agent may
further assign such rights, remedies, powers and privileges. The Originator
agrees that the assignee of Buyer, shall have the right to enforce this
Agreement and to exercise directly all of Buyer’s rights and remedies under this
Agreement (including, without limitation, the right to give or withhold any
consents or approvals of Buyer to be given or withheld hereunder) and the
Originator agrees to cooperate fully with such assignee in the exercise of such
rights and remedies. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by the Originator pursuant to Article
II; (ii) the indemnification and payment provisions of Article VI; and
(iii) Section 7.5 shall be continuing and shall survive any termination of this
Agreement.

 

27



--------------------------------------------------------------------------------

Section 7.11 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart via facsimile or electronic mail
with a .pdf attachment shall, to the fullest extent permitted by applicable law,
have the same force and effect as delivery of an executed original counterpart.
Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

<Signature pages follow>

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

[                    ], AS ORIGINATOR By:       Name Printed:   Title:

Address:   c/o Universal Health Services, Inc.   367 S. Gulph Road   King of
Prussia, PA 19406-0958   Attention: Cheryl Ramagano   Phone: (610) 768-3402  
Fax:     (610) 382-4407



--------------------------------------------------------------------------------

[                    ], as Buyer By:       Name Printed:   Title:

Address:   367 S. Gulph Road   King of Prussia, PA 19406-0958   Attention:
Cheryl Ramagano   Phone: (610) 768-3402   Fax:     (610) 382-4407

 

30



--------------------------------------------------------------------------------

Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined).

As used in the Agreement and the Exhibits and Schedules thereto, capitalized
terms have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof).

“Administrative Agent” has the meaning set forth in the Preliminary Statements
to the Agreement.

“Affiliates” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10-50% of any
class of voting securities of the controlled Person only if it also possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise, or (b) if the controlling Person owns more than
50% of any class of voting securities of the controlled Person.

“Agreement” means the Receivables Sale Agreement, dated as of August 31, 2007,
between the Originator and Buyer, as the same may be amended, restated or
otherwise modified.

“Alternate Base Rate” means the “Alternate Base Rate” (as defined in the Credit
and Security Agreement) of Wachovia.

“Applicable State” has the meaning set forth in Section 2.1(a).

“Bankruptcy Code” means the Bankruptcy Code of 1978 (11 U.S.C. § 101 et seq.),
as amended and in effect from time to time and any successor statute thereto.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, or Atlanta, Georgia, and The Depository Trust
Company of New York is open for business.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the initial Purchases hereunder and the final Calculation Period
shall terminate on the Termination Date.

 

31



--------------------------------------------------------------------------------

“Capitalized Lease” means any lease the obligation for rentals with respect to
which is required to be capitalized on a balance sheet of the lessee in
accordance with GAAP.

“Change of Control” means (a) as applied to Parent, any person or group of
persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended) (except a person that has or a group of persons each of
which has as of the date hereof more than 10% of such voting common stock) shall
acquire beneficial ownership (within the meaning of Rule 13d–3 promulgated by
the Securities and Exchange Commission under said Act) of 25% or more in voting
power of the common stock of the Parent; or, during any period of 24 consecutive
calendar months, individuals who were either (i) directors of the Parent on the
first day of such period or (ii) elected to fill vacancies caused by the
ordinary course resignation or retirement of any other director and whose
nomination or election was approved by a vote of at least a majority of
directors then still in office who were directors of the Parent on the first day
of such period, shall cease to constitute a majority of the board of directors
of the Parent, (b) as applied to the Originator, Parent ceases to own, directly
or indirectly, a majority of the outstanding voting Equity Interests of the
Originator, or (c) as applied to Buyer, Parent ceases to own a majority of the
outstanding voting Equity Interests of Buyer.

“CMS” means Centers for Medicare & Medicaid Services of the Department of Health
and Human Services, and any successor agency.

“Collection Account” means an account into which proceeds of Transferred Assets
are deposited, whether in the form of cash, checks or other instruments, or via
wire or other electronic or automated clearing house transfer, including without
limitation, the Local Deposit Accounts, the Concentration Account and the New
Sweep Account.

“Collection Agent” means UHS Receivables Corp., a Delaware corporation, in its
capacity as cash collection agent for the benefit of Buyer and certain of its
bankruptcy remote special purpose Affiliates.

“Collection Bank” means any bank at which a Collection Account or Lock-Box is
maintained.

“Collections” means (a) with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and all funds
deemed to have been received by the Originator or any other Person as a
Collection pursuant to Section 1.5, and (b) with respect to any Participation
Interest, all cash collections and other cash proceeds of the Government
Receivable underlying such Participation Interest, including, without
limitation, all cash proceeds of Related Security with respect to such
Participation Interest, and all funds deemed to have been received by the
Originator or any other Person as a Collection pursuant to Section 1.5.

“Commercial Paper” means promissory notes issued by a Conduit in the commercial
paper market.

 

32



--------------------------------------------------------------------------------

“Concentration Account” means an account that qualifies as a “Chain Home Office”
account under applicable regulations applicable to Government Receivables. As of
the date hereof, the Originator has designated account no. 81885-03047 in the
Collection Agent’s name at Bank of America, N.A., in Chicago, Illinois, as the
initial “Concentration Account”.

“Consolidated Subsidiaries” means, at any date as of which the same is to be
determined, any Subsidiary or other entity the accounts of which would be
consolidated with those of Parent in its consolidated financial statements if
such statements were prepared as of such date in accordance with GAAP.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings between the Originator and a Person
pursuant to or under which such Person shall be obligated to pay for goods or
services provided by the Originator from time to time.

“Credit and Collection Policy” means the Originator’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and delivered to Buyer and the Administrative Agent, as modified
from time to time in accordance with the Agreement.

“Credit and Security Agreement” has the meaning set forth in the Preliminary
Statements to the Agreement.

“CSA Final Payment Date” means the later of the “Facility Termination Date” (as
such term is defined in the Credit and Security Agreement) and the date on which
all Obligations (under and as defined in the Credit and Security Agreement) are
paid in full.

“Debt” means, with respect to any Person at any date, without duplication,
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee under
Capitalized Leases, (v) all non-contingent obligations of such Person to
reimburse any other Person in respect of amounts paid under a letter of credit
or similar instrument, (vi) all Debt secured by a Lien on any asset of such
Person, whether or not such Debt is otherwise an obligation of such Person, and
(vii) all Debt of others Guaranteed by such Person.

“Default Rate” means a rate per annum equal to the sum of (i) the Alternate Base
Rate, plus (ii) 2.00%, changing when and as the Alternate Base Rate changes.

“Deferred Purchase Price” means the portion of the Purchase Price of Transferred
Assets purchased on any Purchase Date exceeding the amount of the Purchase Price
under Section 1.3 that has been paid in cash.

 

33



--------------------------------------------------------------------------------

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Private Receivables and Participation
Interests purchased from the Originator after taking account of (i) the time
value of money based upon the anticipated dates of collection of such
Receivables and the cost to Buyer of financing its investment in such
Receivables during such period, (ii) the risk of nonpayment by the Obligors,
(iii) servicing costs, and (iv) factoring expenses. The Originator and Buyer may
agree from time to time to change the Discount Factor based on changes in one or
more of the items affecting the calculation thereof, provided that any change to
the Discount Factor shall take effect as of the commencement of a Calculation
Period, shall apply only prospectively and shall not affect the Purchase Price
payment made prior to the Calculation Period during which the Originator and
Buyer agree to make such change. There is no Discount Factor applicable to Gift
Shop Receipts.

“Eligible Participation Interest” has the meaning set forth in the Credit and
Security Agreement.

“Eligible Receivable” has the meaning set forth in the Credit and Security
Agreement.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the date of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute, and any rule or regulation issued
thereunder.

“ERISA Group” means the Parent, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Parent or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Executive Officer” shall mean with respect to any Person, the Chief Executive
Officer, President, Vice Presidents (if elected by the Board of Directors of
such Person or, in the absence of such a Board, other persons performing similar
functions as a Board of Directors), Chief Financial Officer, Treasurer,
Secretary and any Person holding comparable offices or duties (if elected by the
Board of Directors of such Person or, in the absence of such a Board, other
persons performing similar functions as a Board of Directors).

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

34



--------------------------------------------------------------------------------

“Financial Officer” means with respect to the Parent or the Originator, any of
the Chief Financial Officer, Vice President of Finance, Treasurer, and
Controller.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“General Ledger Trial Balance” for the Originator on any date means the
Originator’s (or the Servicer’s) accounts receivable trial balance (whether in
the form of a computer printout, magnetic tape or diskette) on such date,
listing Obligors and the Receivables respectively owed by such Obligors on such
date together with the aged Outstanding Balances of such Receivables, in form
and substance satisfactory to the Buyer.

“Gift Shop Receipts” means all cash paid to the Originator for purchases from
its gift shop or cafeteria.

“Government Receivable” means any Receivable with respect to which the Obligor
is a Governmental Entity.

“Governmental Entity” means the United States of America, any state, any
political subdivision of a state and any agency or instrumentality of the United
States of America or any state or political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government. Payments from Governmental Entities
shall be deemed to include payments governed under the Social Security Act (42
U.S.C. § 1395, et seq.), including payments under Medicare, Medicaid and
TRICARE, and payments administered or regulated by CMS.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep–well, to purchase assets, goods, securities or services, to
take–or–pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Indemnified Amounts” has the meaning set forth in Section 6.1.

“Indemnified Party” has the meaning set forth in Section 6.1.

“Initial Cutoff Date” means the close of business on the Business Day
immediately preceding the date of this Agreement.

 

35



--------------------------------------------------------------------------------

“Lease Receivable” means the right of the Originator to receive payment for the
use of its land, buildings and other improvements.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, encumbrance or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

“Local Deposit Account” means an account in the name of the Originator into
which Gift Shop Receipts and proceeds of Receivables are deposited.

“Lock-Box” means a post office box administered by a bank to which payments in
respect of Receivables are mailed.

“Material Adverse Effect” means (i) any material adverse effect on (A) the
ability of the Performance Guarantor to perform its obligations under the
Performance Undertaking, or (B) the ability of the Originator to perform its
obligations under the Transaction Documents to which it is a party, (ii) any
material adverse effect on the legality, validity or enforceability of the
Agreement or any other Transaction Document, or (iii) any material adverse
effect on the interest of Buyer (or Buyer’s assigns) in the Transferred Assets
generally or in any significant portion of the Transferred Assets (other than
any adverse effects resulting from Purchased Receivables that are uncollectible
on account of the insolvency, bankruptcy or lack of creditworthiness of the
related Obligor).

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. Secs. 1396 et seq.) and any statutes succeeding
thereto.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. Secs. 1395 et
seq.) and any statutes succeeding thereto.

“Moody’s” means Moody’s Investors Service, Inc.

“Monthly Reporting Date” means the 15th day of each month after the date of this
Agreement or, if any such day is not a Business Day, the next Business Day
thereafter.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five–year period.

 

36



--------------------------------------------------------------------------------

“New Sweep Account” means account no. 81884-16729 in the Collection Agent’s name
at Bank of America, N.A., in Chicago, Illinois.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

“Original Balance” means, with respect to any Receivable coming into existence
after the Initial Cutoff Date, the Outstanding Balance of such Receivable on the
date it was created.

“Originator” has the meaning set forth in the preamble to the Agreement.

“Outstanding Balance” means at any time (i) with respect to any Receivable, the
then outstanding principal balance thereof and (ii) with respect to any
Participation Interest, the then outstanding principal balance of the underlying
Receivable. Any sales or use tax billed in connection with a Receivable is not
included in the Outstanding Balance.

“Parent” means Universal Health Services, Inc., a Delaware corporation.

“Participated Receivable” means any Government Receivable which is the subject
of a Purchased Participation Interest.

“Participation Interest” means, with respect to the Originator, a 100%
beneficial interest in the Originator’s right, title and interest, whether now
owned or hereafter arising and wherever located, in, to and under (i) each
Government Receivable owned by the Originator, (ii) all Related Security and
Collections with respect to such Government Receivable and (iii) all proceeds of
such Government Receivable, Related Security, and Collections.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA

 

37



--------------------------------------------------------------------------------

Group or (ii) has at any time within the preceding five years been maintained,
or contributed to, by any Person which was at such time a member of the ERISA
Group for employees of any Person which was at such time a member of the ERISA
Group.

“Private Receivable” means any Receivable other than a Government Receivable.

“Purchase” means a purchase by the Buyer of Receivables and/or Participation
Interests from the Originator pursuant to Article I.

“Purchase Date” means each day on which a Purchase is made pursuant to
Article II.

“Purchase Price” for any Purchase means an amount equal to the sum of (a) the
Outstanding Balance of the Receivables that are the subject of such Purchase as
set forth in the Originator’s General Ledger Trial Balance, minus the Discount
for such Purchase, plus (b) the aggregate amount of the Gift Shop Receipts that
are the subject of such Purchase.

“Purchase Price Credit” has the meaning set forth in Section 1.5 of the
Agreement.

“Purchase Report” has the meaning set forth in Section 1.3(f) of the Agreement.

“Purchased Participation Interest” means any Participation Interest which is
purchased or purported to be purchased by the Buyer pursuant to Article II.

“Purchased Pool Aging Horizon” means, as of the last day of the Reference Month,
the ratio (expressed as a decimal) computed by dividing (i) the aggregate Net
Billings generated by the Originator during the 5 months ending on such day, by
(ii) the Outstanding Balance of all Purchased Private Receivables and Purchased
Participation Interests as of such day.

“Purchased Pool Aging Ratio” means, as of the last day of the Reference Month,
the ratio (expressed as a percentage) computed by dividing (x) the total amount
of Receivables which became Purchased Pool Aged Receivables during the Reference
Month, by (y) the aggregate Net Billings generated by the Originator during the
calendar month occurring 5 months prior to the Reference Month.

“Purchased Pool Aged Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for 151 days or more from the original billing date
of the related invoice.

“Purchased Receivable” means a Private Receivable which is purchased or
purported to be purchased by the Buyer pursuant to Article I.

 

38



--------------------------------------------------------------------------------

“Receivable” means all indebtedness and other obligations owed to the Originator
(at the times it arises, and before giving effect to any transfer or conveyance
under this Agreement) (including, without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible) arising in connection with the sale of goods or the
rendering of services by the Originator to customers that are domiciled in the
United States and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless or whether the account debtor or the Originator treats such
indebtedness, rights or obligations as a separate payment obligation.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefore and the related Obligor.

“Reference Month” means, at any time, the then most recently ended calendar
month.

“Related Security” means (a) with respect to any Receivable:

(i) all of the Originator’s interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale, financing or
lease of which by the Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable,

 

39



--------------------------------------------------------------------------------

(vi) all of the Originator’s right, title and interest (if any) in each Lock-Box
and each Collection Account, and

(vii) all proceeds of any of the foregoing; and

(b) with respect to any Participation Interest, the rights and assets described
in clauses (i)-(vii) above with respect to the Government Receivable that is the
subject of such Participation Interest.

“Reportable Event” has the meaning set forth in Section 403(b) of ERISA.

“Required Capital Amount” means, as of any date of determination, an amount
equal to the product of (a) 1.5 times the product of the Purchased Pool Aging
Ratio times the Purchased Pool Aging Horizon, and (b) the Outstanding Balance of
all Purchased Private Receivables and Purchased Participation Interests as of
such date.

“Review” has the meaning set forth in Section 4.1(d).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Servicer” means at any time the Person then authorized to service, administer
and collect Receivables, which Person initially shall be UHS of Delaware, Inc.

“Settlement Date” means, with respect to each Calculation Period, the date that
is the 15th calendar day of the month following such Calculation Period.

“Subordinated Loan” means a subordinated loan deemed to be made by the
Originator to the Buyer on a Purchase Date in the amount of any Deferred
Purchase Price.

“Subordinated Note” means a promissory note in substantially the form of Exhibit
V hereto, duly executed by the Buyer in favor of the Originator, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the Board of Directors or, in the absence of such a Board, other
persons performing similar functions as a Board, are at the time directly or
indirectly owned by such Person; unless otherwise specified, “Subsidiary” means
a Subsidiary of the Parent. In addition, the term “Subsidiary” shall include,
without limitation, each partnership or limited liability company in which the
Parent or one of its Subsidiaries is a partner or member, as the case may be,
which operates surgical care centers or other health care facilities.

 

40



--------------------------------------------------------------------------------

“Tangible Net Worth” means, as to the Buyer, the excess, if any, of (a) the
gross book value of its assets, net of depreciation and other proper reserves,
less its goodwill and other intangible assets, over (b) total liabilities, in
each case, determined in accordance with GAAP.

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Termination Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of a Termination Event set forth in
Section 5.1(f) with respect to the Originator, (ii) the Business Day specified
in a written notice from Buyer to the Originator following the occurrence of any
other Termination Event, and (iii) the date which is 10 Business Days after
Buyer’s receipt of (a) written notice from the Originator that it wishes to
terminate its participation in the facility evidenced by this Agreement, and
(b) a revised Monthly Report for the month most recently ended giving pro forma
effect to the Originator’s withdrawal from this Agreement.

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

“Transaction Documents” means, collectively, this Agreement, the Subordinated
Note, the Performance Undertaking, and all other instruments, documents and
agreements executed and delivered in connection herewith.

“Transferred Assets” means, collectively, (a) all Gift Shop Receipts, (b) all
Purchased Receivables and Contributed Receivables, together with all
Collections, Related Security and proceeds related thereto, and (c) all
Purchased Participation Interests and Contributed Participation Interests,
together with all Collections, Related Security and proceeds related thereto,
and “Transferred Asset” means any of the foregoing.

“TRICARE” means the Civilian Health and Medical Program of the Uniformed
Services formerly known as CHAMPUS, a program of medical benefits covering
former and active members of the uniformed services and certain of their
dependents, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation and established pursuant
to 10 U.S.C. §§ 1071-1106, and all regulations promulgated thereunder including
without limitation (a) all federal statutes (whether set forth in 10 U.S.C. §§
1071-1106 or elsewhere) affecting CHAMPUS or TRICARE and (b) all rules,
regulations (including 32 CFR 199), manuals, orders and administrative,
reimbursement and other guidelines of all Governmental Entities (including,
without limitation, the Department of Health and Human Services, the Department
of Defense, the Department of Transportation, the Assistant Secretary of Defense
(Health Affairs) and the Office of Military Medical Support, or any Person or
entity succeeding to the functions of any of the foregoing) promulgated pursuant
to or in connection with any of the foregoing (whether or not having the force
of law) in each case, as amended, supplemented or otherwise modified from time
to time.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

41



--------------------------------------------------------------------------------

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“Unmatured Termination Event” means an event that, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

“Wachovia” means Wachovia Bank, National Association in its individual capacity
and its successors.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

42